DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/20 & 05/13/21 & 07/30/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
Terminal Disclaimer The terminal disclaimer filed on 09/23/21 is approved and made of record in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 1 and 13 that the closest reference to Sugimura et al (US 2018/0020207 submitted by IDS) discloses an imaging system including: a first body; a first imager that is provided in the first body and images an object; a first projector that projects the reference pattern toward the object; a second body; a second imager that is provided in the second body and images the object onto which the reference pattern is projected. Miltner et al (US 6,707,554 submitted by IDS) discloses activating the first light source to irradiate a first region of the detection zone and detecting the light reflected from the detection zone or transmitted through the detection zone in order to generate a first detection signal (50), activating the second light source to irradiate a second region of the detection zone which is displaced relative to the first region in the direction of the positioning tolerance and detecting the light reflected from the detection zone or transmitted through the detection zone in order to generate a second detection signal. Wiklof et al (US 2007/0276187) 
The prior art of record, taken alone or in combination, fails discloses or render obvious an additive manufacturing method and system comprising all the specific elements with the specific combination including a processor coupled to the first and the second additive manufacturing energy source assemblies and configured to adjust an output of the first optical sensor and the second optical sensor in response to a distance between the first path and the second path falling below a threshold distance in set forth of claim 1, wherein dependent claims 2-12 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious an additive manufacturing method and system comprising all the specific elements with the specific combination including a processor configured to: receive first data from the first sensor and second data from the second sensor; and adjust the first data when the first field of view overlaps the second field of view in set forth of claim 13, wherein dependent claims 14-20 are allowable by virtue of dependency on the allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 15, 2021


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886